Case: 4:17-cv-02482-SRC Doc. #: 119 Filed: 01/02/20 Page: 1 of 3 PageID #: 1489




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


  DREW E. BURBRIDGE, et al.,             )
                                         )
               Plaintiffs,               )
                                         )
  v.                                     ) Case No. 4:17-CV-02482-SRC
                                         )
  CITY OF ST. LOUIS, MISSOURI,           )
       et al.,                           )
                                         )
               Defendants.               )


       DEFENDANTS’ MOTION TO EXPEDITE CONSIDERATION OF
        MOTION FOR STAY PENDING DISPOSITION OF APPEAL

        Defendants Biggins, Rossomanno, Rachas and Burton respectfully

  move the Court to expedite consideration of the defendants’ motion to stay,

  shortening the time for response to defendants’ motion to stay filed this date.

  In support, defendants state:

        1.     Trial of this matter is set for January 21, 2020. The pretrial

  conference is scheduled for January 9, 2020.

        2.     Individual defendants have filed their notice of appeal from this

  Court’s order of December 20, 2019. Defendants have filed a concurrent

  motion to stay further proceedings pending disposition of the appeal.
Case: 4:17-cv-02482-SRC Doc. #: 119 Filed: 01/02/20 Page: 2 of 3 PageID #: 1490




        3.     Local Rule 4.01(B) allows 14 days to respond to motions.

  Because trial preparation is ongoing, defendants respectfully submit that the

  motion to stay warrants an expeditious ruling from this Court so as to avoid

  potential disruption of trial if a stay must be requested from the Court of

  Appeals. Allowing 14 days for a response to the motion will deprive the

  Court of sufficient time to rule on the motion before trial.

        4.     Plaintiffs consent to this motion.

        WHEREFORE, defendants respectfully request that consideration of

  the motion to stay be expedited and that the plaintiffs be directed to respond

  to defendants’ motion for stay not later than January 8, 2020.

                                          Respectfully submitted,
                                          JULIAN L. BUSH
                                          CITY COUNSELOR

                                          /s/ Robert H. Dierker
                                          Robert H. Dierker 23671(MO)
                                          Associate City Counselor
                                          dierkerr@stlouis-mo.gov
                                          Brandon Laird 65564(MO)
                                          Associate City Counselor
                                          Abby Duncan 67766(MO)
                                          Assistant City Counselor
                                          Megan Bruyns 69987(MO)
                                          Assistant City Counselor
                                          Amy Raimondo 71291(MO)
                                          Assistant City Counselor
                                          1200 Market St.
                                          City Hall, Rm 314
                                          St. Louis, MO 63103
                                          314-622-3361

                                         2
Case: 4:17-cv-02482-SRC Doc. #: 119 Filed: 01/02/20 Page: 3 of 3 PageID #: 1491




                                       Fax 314-622-4956




                                      3
